                Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 1 of 35



 1 BRODSKY & SMITH, LLC
   Evan J. Smith, Esquire
 2 Ryan P. Cardona, Esquire
   9595 Wilshire Boulevard, Suite 900
 3 Beverly Hills, CA 90212
   Phone: (877) 534-2590
 4 Facsimile: (610) 667-9029
   esmith@brodskysmith.com
 5 rcardona@brodskysmith.com

 6 Attorneys for Plaintiff

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
       AMIT RAHEJA, individually and on behalf of          Civil Action No. ______________
11     all others similarly situated,
12                            Plaintiff,                   CLASS ACTION COMPLAINT FOR
                                                           BREACH OF FIDUCIARY DUTIES
13                    v.                                   AND VIOLATIONS OF SECTIONS
                                                           14(a) AND 20(a) OF THE SECURITIES
14     LIVONGO HEALTH, INC., GLEN                          EXCHANGE ACT OF 1934
       TULLMAN, ZANE BURKE, CHRIS
15     BISCHOFF, KAREN L. DANIEL, SANDRA                   JURY TRIAL DEMAND
       FENWICK, PHILIP D. GREEN, HEMANT
16     TANEJA, TELADOC HOLDINGS INC., and
       TEMPRANILLO MERGER SUB, INC.,
17
                              Defendants.
18

19
            Plaintiff Amit Raheja (“Plaintiff”), by his attorneys, on behalf of himself and those
20
     similarly situated, files this action against the defendants, and alleges upon information and belief,
21
     except for those allegations that pertain to him, which are alleged upon personal knowledge, as
22
     follows:
23
                                      SUMMARY OF THE ACTION
24
            1.      Plaintiff brings this stockholder class action on behalf of himself and all other
25
     public stockholders of Livongo Health, Inc. (“Livongo” or the “Company”), against Livongo, the
26
     Company’s Board of Directors (the “Board” or the “Individual Defendants”), Teladoc Health, Inc.
27
     (“Parent”), and its affiliates Tempranillo Merger Sub, Inc. (collectively with Parent, “Teladoc”)
28
     (Teladoc, the Individual Defendants and the Company are collectively referred to herein as the

                                                -1-
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 2 of 35



 1 “Defendants”) for violations of Sections 14(a) and 20(a) of the Securities and Exchange Act of

 2 1934 (the “Exchange Act”) and for breaches of fiduciary duty as a result of Defendants’ efforts to

 3 sell the Company to Teladoc as a result of an unfair process for an unfair price, and to enjoin the

 4 stockholder vote on a proposed mixed cash and stock transaction valued at approximately $18.5

 5 billion (the “Proposed Transaction”).

 6          2.     The terms of the Proposed Transaction were memorialized in an August 5, 2020,

 7 filing with the Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive

 8 Agreement and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger

 9 Agreement, Livongo will become an indirect wholly-owned subsidiary of Teladoc, and Livongo

10 shareholders will receive a mix of cash and stock totaling $4.24 in cash and 0.5920 shares of

11 Teladoc common stock for each share of Livongo common stock they own (as well as a special

12 cash dividend equal to $7.09 per share). At the time of the signing of the Merger Agreement,

13 Teladoc shares were trading for $202.01, resulting in an implied valuation of Livongo shares at

14 $130.92 per share.

15          3.     Thereafter, on September 3, 2020, Teladoc filed a Registration Statement on Form

16 S-4 (the “Registration Statement”) with the SEC in support of the Proposed Transaction.

17          4.     The dubious nature of the Proposed Transaction is laid bare considering the lack of

18 protections afforded Livongo stockholders against fluctuations in Teladoc’s share price. Here, a

19 portion of the Merger Consideration includes Teladoc common stock exchanged at a fixed
20 exchange ratio of 0.5920 which means that Livongo stockholders will receive 0.5920 shares of

21 Teladoc common stock as a portion of the Merger Consideration in exchange for each of their

22 Livongo shares, regardless of Teladoc’s stock price at the close of the transaction. Thus, the

23 consideration payable to Livongo’s stockholders is not insulated from fluctuations in Teladoc’s

24 stock price, and stockholders are left in the precarious position of not knowing whether the

25 consideration payable to them will decline further.

26          5.     In addition, the Proposed Transaction is unfair and undervalued for a number of
27 reasons. Significantly, the Registration Statement describes an insufficient sales process in which

28


                                              -2-
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 3 of 35



 1 the Board rushed through an inadequate “sales process” in which the only end goal was a sale to

 2 Teladoc.

 3          6.     Such a sales process, or lack thereof, clearly indicates that the only end-goal

 4 acceptable to the Defendants was an acquisition of Livongo by Teladoc.

 5          7.     Next, it appears as though the Board has entered into the Proposed Transaction to

 6 procure for themselves and senior management of the Company significant and immediate benefits

 7 with no thought to the Company’s public stockholders. For instance, pursuant to the terms of the

 8 Merger Agreement, upon the consummation of the Proposed Transaction, Company Board

 9 Members and executive officers will be able to exchange all Company equity awards for the

10 merger consideration. Moreover, certain Directors and other insiders will also be the recipients of

11 lucrative change-in-control agreements, triggered upon the termination of their employment as a

12 consequence of the consummation of the Proposed Transaction.

13          8.     In violation of Federal Securities laws and in further violation of their fiduciary

14 duties, Defendants caused to be filed the materially deficient Registration Statement on September

15 3, 2020 with SEC in an effort to solicit stockholders to vote their Livongo shares in favor of the

16 Proposed Transaction. The Registration Statement is materially deficient, deprives Livongo

17 stockholders of the information they need to make an intelligent, informed and rational decision

18 of whether to vote their shares in favor of the Proposed Transaction, and is thus in breach of the

19 Defendants fiduciary duties.      As detailed below, the Registration Statement omits and/or
20 misrepresents material information concerning, among other things: (a) the sales process and in

21 particular certain conflicts of interest for management; (b) the financial projections for Livongo

22 and Teladoc, provided by Livongo and Teladoc to the Company’s financial advisor Morgan

23 Stanley & Co. LLC (“Morgan Stanley”) and to Teladoc’s financial advisor Lazard Frères & Co.

24 LLC (“Lazard”) for use in their financial analyses; (c) the data and inputs underlying the financial

25 valuation analyses that purport to support the fairness opinions provided by the Company’s

26 financial advisor, Morgan Stanley; and (d) the data and inputs underlying the financial valuation
27 analyses that purport to support the fairness opinions provided by Teladoc’s financial advisor,

28 Lazard.


                                               -3-
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 4 of 35



 1          9.       In approving the Proposed Transaction, the Individual Defendants have breached

 2 their fiduciary duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to

 3 sell Livongo without first taking steps to ensure that Plaintiff and Class members (defined below)

 4 would obtain adequate, fair and maximum consideration under the circumstances; and (ii)

 5 engineering the Proposed Transaction to benefit themselves and/or Teladoc without regard for

 6 Livongo public stockholders. Accordingly, this action seeks to enjoin the Proposed Transaction

 7 and compel the Individual Defendants to properly exercise their fiduciary duties to Livongo

 8 stockholders.

 9          10.      Absent judicial intervention, the Proposed Transaction will be consummated,

10 resulting in irreparable injury to Plaintiff and the Class. This action seeks to enjoin the Proposed

11 Transaction or, in the event the Proposed Transaction is consummated, to recover damages

12 resulting from violation of the federal securities laws by Defendants.

13                                               PARTIES
14          11.      Plaintiff is a citizen of Hong Kong and, at all times relevant hereto, has been a

15 Livongo stockholder.

16          12.      Defendant Livongo provides an integrated suite of solutions for the healthcare

17 industry in North America. Livongo is incorporated under the laws of the State of Delaware and

18 has its principal place of business at 150 West Evelyn Avenue, Suite 150, Mountain

19 View, California 94041. Shares of Livongo common stock are traded on the NasdaqGS under the
20 symbol “LVGO.”

21          13.      Defendant Glen Tullman ("Tullman") has been a Director of the Company at all

22 relevant times. In addition, Tullman is the Founder of Livongo and Chairman of the Company

23 Board.

24          14.      Defendant Zane Burke ("Burke") has been a director of the Company at all

25 relevant times. In addition, Burke serves as the Company’s Chief Executive Officer (“CEO”).

26          15.      Defendant Chris Bischoff ("Bischoff") has been a director of the Company at all
27 relevant times.

28


                                               -4-
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 5 of 35



 1          16.      Defendant Karen L. Daniel ("Daniel") has been a director of the Company at all

 2 relevant times.

 3          17.      Defendant Sandra Fenwick ("Fenwick") has been a director of the Company at

 4 all relevant times.

 5          18.      Defendant Phillip D. Green ("Green") has been a director of the Company at all

 6 relevant times.

 7          19.      Defendant Hemant Taneja (“Taneja”) has been a director of the Company at all

 8 relevant times.

 9          20.      Defendants identified in ¶¶ 13 - 19 are collectively referred to as the “Individual

10 Defendants.”

11          21.      Defendant Teladoc Health, Inc. provides virtual healthcare services on a business-

12 to-business basis in the United States and internationally. Teladoc is a corporation organized under

13 the laws of the State of Delaware and has its principal place of business at 2 Manhattanville Road,

14 Suite 203, Purchase, NY 10577. Its common stock is traded on the NasdaqGS under the ticker

15 symbol “TDOC.”

16          22.      Defendant Tempranillo Merger Sub, Inc. is a wholly owned subsidiaries of Parent

17 created to effectuate the Proposed Transaction.

18                                    JURISDICTION AND VENUE
19          23.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

20 Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

21
     violations of Sections 14(a) and Section 20(a) of the Exchange Act. This action is not a collusive
22
     one to confer jurisdiction on a court of the United States, which it would not otherwise have.
23
            24.      Personal jurisdiction exists over each defendant either because the defendant
24
     conducts business in or maintains operations in this District, or is an individual who is either
25

26 present in this District for jurisdictional purposes or has sufficient minimum contacts with this
27 District as to render the exercise of jurisdiction over defendant by this Court permissible under

28 traditional notions of fair play and substantial justice.


                                                -5-
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 6 of 35



 1          25.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Livongo has

 2 its principal place of business is located in this District, and each of the Individual Defendants, as

 3 the Company officers or directors, has extensive contacts within this District.

 4                                 CLASS ACTION ALLEGATIONS
 5          26.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

 6 individually and on behalf of the stockholders of Livongo common stock who are being and will

 7 be harmed by Defendants’ actions described herein (the “Class”). The Class specifically excludes

 8 Defendants herein, and any person, firm, trust, corporation or other entity related to, or affiliated

 9 with, any of the Defendants.

10          27.     This action is properly maintainable as a class action because:

11                  a. The Class is so numerous that joinder of all members is impracticable. As of
12                     July 31, 2020, there were more than 100 million common shares of Livongo
13                     stock outstanding. The actual number of public stockholders of Livongo will
14                     be ascertained through discovery;
15                  b. There are questions of law and fact which are common to the Class, including
16                     inter alia, the following:
17                          i. Whether Defendants have violated the federal securities laws;
18                         ii. Whether Defendants made material misrepresentations and/or omitted
19                             material facts in the Registration Statement; and
20                        iii. Whether Plaintiff and the other members of the Class have and will
21                             continue to suffer irreparable injury if the Proposed Transaction is
22                             consummated.
23                  c. Plaintiff is an adequate representative of the Class, has retained competent
24
                       counsel experienced in litigation of this nature and will fairly and adequately
25
                       protect the interests of the Class;
26
                    d. Plaintiff’s claims are typical of the claims of the other members of the Class
27
                       and Plaintiff does not have any interests adverse to the Class;
28


                                               -6-
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 7 of 35



 1                 e. The prosecution of separate actions by individual members of the Class would

 2                     create a risk of inconsistent or varying adjudications with respect to individual
 3
                       members of the Class which would establish incompatible standards of conduct
 4
                       for the party opposing the Class;
 5
                   f. Plaintiff anticipates that there will be no difficulty in the management of this
 6
                       litigation and, thus, a class action is superior to other available methods for the
 7

 8                     fair and efficient adjudication of this controversy; and

 9                 g. Defendants have acted on grounds generally applicable to the Class with respect
10                     to the matters complained of herein, thereby making appropriate the relief
11                     sought herein with respect to the Class as a whole.
12                  THE INDIVIDUAL DEFENDANTS’ FIDUCAIRY DUTIES
13          28.    By reason of the Individual Defendants’ positions with the Company as officers
14 and/or directors, said individuals are in a fiduciary relationship with Livongo and owe the

15 Company the duties of due care, loyalty, and good faith.

16          29.    By virtue of their positions as directors and/or officers of Livongo, the Individual
17 Defendants, at all relevant times, had the power to control and influence, and did control and

18 influence and cause Livongo to engage in the practices complained of herein.

19          30.    Each of the Individual Defendants are required to act with due care, loyalty, good
20 faith and in the best interests of the Company. To diligently comply with these duties, directors

21 of a corporation must:

22                 a. act with the requisite diligence and due care that is reasonable under the
23                     circumstances;
24                 b. act in the best interest of the company;
25                 c. use reasonable means to obtain material information relating to a given
26                     action or decision;
27

28


                                               -7-
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 8 of 35



 1                 d. refrain from acts involving conflicts of interest between the fulfillment

 2                      of their roles in the company and the fulfillment of any other roles or

 3                      their personal affairs;

 4                 e. avoid competing against the company or exploiting any business

 5                      opportunities of the company for their own benefit, or the benefit of

 6                      others; and

 7                 f. disclose to the Company all information and documents relating to the

 8                      company’s affairs that they received by virtue of their positions in the

 9                      company.

10          31.    In accordance with their duties of loyalty and good faith, the Individual

11 Defendants, as directors and/or officers of Livongo, are obligated to refrain from:

12                 a.       participating in any transaction where the directors’ or officers’

13                 loyalties are divided;

14                 b.       participating in any transaction where the directors or officers are

15                 entitled to receive personal financial benefit not equally shared by the

16                 Company or its public stockholders; and/or

17                 c.       unjustly enriching themselves at the expense or to the detriment of

18                 the Company or its stockholders.

19          32.    Plaintiff alleges herein that the Individual Defendants, separately and together, in
20 connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

21 owe to Livongo, Plaintiff and the other public stockholders of Livongo, including their duties of

22 loyalty, good faith, and due care.

23          33.    As a result of the Individual Defendants’ divided loyalties, Plaintiff and Class

24 members will not receive adequate, fair or maximum value for their Livongo common stock in the

25 Proposed Transaction.

26
27

28


                                                -8-
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 9 of 35



 1                                 SUBSTANTIVE ALLEGATIONS
 2 Company Background

 3          34.     Livongo provides an integrated suite of solutions for the healthcare industry in

 4 North America. The Company solutions promote health behavior change based on real-time data

 5 capture supported by intuitive devices and insights driven by data science. The Company offers a

 6 platform that provides cellular-connected devices, supplies, informed coaching, data science-

 7 enabled insights, and facilitates access to medications. Its products include Livongo for Diabetes,

 8 Livongo for Hypertension, Livongo for Prediabetes and Weight Management, and Livongo for

 9 Behavioral Health by myStrength. The Company was formerly known as EosHealth, Inc. and

10 changed its name to Livongo Health, Inc. in 2014. Livongo Health, Inc. was incorporated in 2008

11 and is headquartered in Mountain View, California.

12          35.     The Company has shown steady financial success evidenced by its stock

13 performance and financial data. In fact, as recently as August 4, 2020, the day before the

14 announcement, Livongo’s stock price was as high as $150.00 per share, approximately $20 more per

15 share than the consideration in the Proposed Transaction.

16          36.     The Company’s most recent pre-announcement 10-Q indicated sustained and solid

17 financial performance. For example, in a May 6, 2020 press release announcing its Fiscal 2020

18 Q1 financial results, Defendant Burke promoted the Company’s positive financial results,

19 “Livongo is well positioned to provide assistance to some of the most vulnerable populations
20 during the COVID-19 pandemic - people with chronic conditions - and our remote monitoring,

21 digitally powered and real-time personal coaching capabilities, and access to telehealth services

22 are well suited to track vital signs of interest in maintaining the health of our Members.”

23          37.     Defendant Burke went on to comment on a strong future outlook for Livongo, “We

24 are pleased to announce our relationship with the Government Employees Health Association, Inc.

25 (GEHA), to provide the Livongo for Diabetes, Hypertension, and Diabetes Prevention solutions

26 for federal employees, retirees, and their dependents that receive GEHA medical coverage.”
27          38.     The Company reported in its Q1 Financial Results Press Release total revenues of

28 $68.8 million, up 115% year-over-year, driven by the continued adoption of its Applied Health


                                               -9-
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 10 of 35



 1 Signals platform. The Company also reported as of March 31, 2020, it had over 328,000 Diabetes

 2 members, up approximately 100% year-over-year and 1,252 Clients, up approximately 44%

 3 quarter-over quarter.

 4          39.     Even after its impressive Q1 financial results, the Company reported even better

 5 results in Q2 as expressed in its August 5, 2020 press release on the Q2 Financial Results. The

 6 Company had total revenue of $91.9 million, up 125% year-over-year and over 410,000 enrolled

 7 Diabetes Members, up 113% year-over-year.

 8          40.     Defendant Burke expanded on the Company’s continued positive financial results,

 9 “Livongo entered 2020 with significant momentum and our strong results continued during the

10 second quarter… Innovative employers and health plans are choosing Livongo due to our leading

11 Consumer Directed Virtual Care model and our ability to deliver significant clinical and financial

12 improvements through a one-to-many approach. As we experience the further adoption of virtual

13 health and remote monitoring technologies as the new standard of care, Livongo continues to build

14 on its leadership position.”

15          41.     These positive results are not an anomaly, but rather, are indicative of a trend of

16 continued financial success by Livongo. As a result, the Company should command a much higher

17 consideration than the amount contained within the Proposed Transaction.

18          42.     Despite this upward trajectory and continually increasing financial results, the

19 Individual Defendants have caused Livongo to enter into the Proposed Transaction for insufficient
20 consideration.

21 The Flawed Sales Process

22          43.     As detailed in the Registration Statement, the process deployed by the Individual

23 Defendants was flawed and inadequate, was conducted out of the self-interest of the Individual

24 Defendants, and was designed with only one concern in mind – to effectuate a sale of the Company

25 to Teladoc.

26          44.     First it appears that no committee of disinterested directors was created to run the
27 sales process.

28


                                              - 10 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 11 of 35



 1          45.    Next the Registration Statement makes no mention as to why the Livongo Board

 2 allowed the merger consideration to be composed partially of a fixed exchange ratio with no collar

 3 to protect the Company’s public stockholders from fluctuations in Teladoc’s price.

 4          46.    Moreover, the Registration Statement indicates that neither the Livongo Board nor

 5 Morgan Stanley on its behalf conducted any sort of market check at all in an attempt to gauge

 6 market interest and/or in an attempt to solicit a better price for Livongo stockholders.

 7          47.    It is not surprising, given this background to the overall sales process, that it was

 8 conducted in a completely inappropriate and misleading manner.

 9 The Proposed Transaction

10          48.    On August 5, 2020, Livongo and Teladoc issued a press release announcing the

11 Proposed Transaction. The press release stated, in relevant part:

12          PURCHASE, NY and MOUNTAIN VIEW, Calif., Aug. 05, 2020 (GLOBE
            NEWSWIRE) -- Teladoc Health (TDOC), the global leader in virtual care, and
13          Livongo (LVGO), the leading Applied Health Signals company – today
            announced that they have entered into a definitive merger agreement. This merger
14
            represents a transformational opportunity to improve the delivery, access and
15          experience of healthcare for consumers around the world. The highly
            complementary organizations will combine to create substantial value across the
16          healthcare ecosystem, enabling clients everywhere to offer high quality,
            personalized, technology-enabled longitudinal care that improves outcomes and
17          lowers costs across the full spectrum of health.
18
            Under the terms of the agreement, which has been unanimously approved by the
19          Board of Directors of each company, each share of Livongo will be exchanged
            for 0.5920x shares of Teladoc Health plus cash consideration of $11.33 for each
20          Livongo share, representing a value of $18.5 billion based on the closing price of
            Teladoc Health shares as of August 4, 2020. Upon completion of the merger,
21          existing Teladoc Health shareholders will own approximately 58 percent and
22          existing Livongo shareholders will own approximately 42 percent of the
            combined company.
23
            The combination of Teladoc Health and Livongo creates a global leader in
24          consumer centered virtual care. The company will have expected 2020 pro forma
            revenue of approximately $1.3 billion, representing year over year pro forma
25          growth of 85 percent. Demonstrating the power of the combined platform and the
26          scalability of the data driven and virtual ethos, the combined company is expected
            to have pro forma Adjusted EBITDA of over $120 million for 2020.
27
            “This merger firmly establishes Teladoc Health at the forefront of the next-
28          generation of healthcare,” said Jason Gorevic, CEO of Teladoc Health. “Livongo
            is a world-class innovator we deeply admire and has demonstrated success

                                              - 11 -
                                     CLASS ACTION COMPLAINT
      Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 12 of 35



 1   improving the lives of people living with chronic conditions. Together, we will
     further transform the healthcare experience from preventive care to the most
 2   complex cases, bringing ‘whole person’ health to consumers and greater value to
     our clients and shareholders as a result.”
 3

 4   “This highly strategic combination will create the leader in consumer-centered
     virtual care and provides a unique opportunity to further accelerate the growth of
 5   our data-driven member platform and experience,” said Glen Tullman, Livongo
     Founder and Executive Chairman. “By expanding the reach of Livongo’s
 6   pioneering Applied Health Signals platform and building on Teladoc Health’s
     end-to-end virtual care platform, we’ll empower more people to live better and
 7
     healthier lives. This transaction recognizes Livongo’s significant progress and
 8   will enable Livongo shareholders to benefit from long-term upside as the
     combined company is positioned to serve an even larger addressable market with
 9   a truly unmatched offering.”
10   Strategic and financial benefits of the combination
11
           The combination joins two highly complementary companies to create
12          an unmatched, comprehensive platform for virtual healthcare
            delivery. By bringing together leaders in virtual health and chronic
13          condition management, the merger combines comprehensive clinical
            expertise with a rich technology and data-driven experience; prevention
14          and chronic condition management with acute and specialty care; behavior
15          change expertise with data science; global footprint with products meeting
            global need; access with innovation and two of the fastest growing
16          companies in health technology.

17         Combining clinical expertise with deeper, more comprehensive
            consumer health insights to deliver the highest quality care and
18
            improve outcomes. The transaction combines Teladoc Health’s broad
19          integrated services across virtual care with Livongo’s data-driven
            approach to providing actionable, personalized, and timely health signals
20          to create a comprehensive virtual healthcare delivery system. The
            combined company’s platform will feature the full range of health support
21          – from AI+AI engine-driven “nudges” and health coaches to therapists and
            board-certified physicians and the world’s leading specialists – available
22
            anytime, anywhere to ensure the right care is always delivered.
23
           Focusing on prevention as a critical lever for reimagining healthcare
24          delivery. Together, Teladoc Health and Livongo will empower consumers
            to proactively manage their wellbeing with the help of a single,
25          comprehensive partner across the full spectrum of health, whether they are
26          at-risk of, or living with, chronic conditions or need acute care. By tapping
            into data and care anytime, anywhere, consumers will have real-time
27          information and guidance to stay healthy and avoid the unchecked
            progression of illness.
28


                                      - 12 -
                             CLASS ACTION COMPLAINT
      Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 13 of 35



 1         Joining two leaders in consumer behavior change, bringing millions
            more consumers into virtual care and building even deeper consumer
 2          and provider relationships. Teladoc Health’s flywheel approach to
            continued member engagement combined with Livongo’s proven track
 3
            record of using data science to build consumer trust will accelerate the
 4          combined company’s development of longitudinal consumer and provider
            relationships.
 5
           Expanding Teladoc Health’s portfolio and footprint with Livongo’s
 6          leadership in addressing underpenetrated and underserved chronic
 7          condition populations. Teladoc Health’s global reach, including 70
            million customers in the United States, and significant access to high
 8          growth segments in that market (e.g., Medicare and Medicaid) give
            Livongo a stronger platform to reach millions of new consumers, at risk
 9          of, or living with chronic disease.
10
           Complementary cultures and operating philosophies that put a
11          premium on health equity. Teladoc Health has long focused on virtual
            care as the “great equalizer” expanding access to underserved
12          communities facing negative social determinants of health. With
            Livongo’s focus on chronic conditions, which disproportionately impacts
13          underserved communities, the combined company will be positioned to
            make meaningful progress on addressing long-standing disparities.
14

15         Significant shareholder value creation and revenue acceleration
            opportunities. The combined company is positioned to execute quantified
16          opportunities to drive revenue synergies of $100 million by the end of the
            second year following the close, reaching $500 million on a run rate basis
17          by 2025. These opportunities include increased cross-selling and
18          penetration into each company’s client base. They also include
            accelerating Livongo’s international expansion through Teladoc Health’s
19          existing footprint, improving combined company member retention rates
            and driving more efficient enrollment. In addition to the quantified
20          synergies, the combination offers significant unquantified synergies by
            enabling new care models and next generation solution opportunities. As
21          a result of efficiencies, the combined company is expected to achieve cost
22          synergies of $60 million by the end of the second year following the close,
            which can be reinvested to drive topline growth and margin expansion.
23
     Leadership & Governance
24
     Jason Gorevic, current CEO of Teladoc Health, will be the CEO of the combined
25
     company. Led by Teladoc Health chairman, David Snow, the newly combined
26   Teladoc Health Board of Directors will be composed of eight members of the
     Teladoc Health Board and five members of the Livongo Board.
27
     Additional Transaction Details
28


                                      - 13 -
                             CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 14 of 35



 1          The transaction is expected to close by the end of Q4 2020, subject to regulatory
            and Teladoc Health and Livongo shareholder approvals and other customary
 2          closing conditions. The newly combined company will be called Teladoc Health
            and will be headquartered in Purchase, New York.
 3

 4 The Inadequate Merger Consideration

 5          49.     The Company’s financial prospects and opportunities for future growth, and

 6 synergies with Teladoc establish the inadequacy of the merger consideration.

 7          50.     First, the compensation afforded under the Proposed Transaction to the Company

 8 stockholders significantly undervalues the Company. The proposed valuation does not adequately

 9 reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

10 consideration how the Company is performing, considering key financial improvements and the

11 steep increases in the revenues of the Company in recent quarters.

12          51.     For example, in a July 19, 2020 Motley Fool article, the author expressed his

13 confidence in Livongo, starting first with his response to an article titled, Is It Too Late To Buy

14 Livongo Health Stock?, “But I think that the answer to the question in the headline is an

15 unequivocal "no." It's not too late at all to buy Livongo Health stock. Sure, Livongo's share price

16 has more than quadrupled so far this year. That's a huge move in a short period of time. It might

17 seem inevitable that the momentum will fizzle out. However, I think there's plenty of fuel in the

18 tank for Livongo.”

19          52.     The Motley Fool article noted, “To be sure, the COVID-19 pandemic only

20 accelerated a business trend that was already well under way for Livongo. However, the genie is

21 now out of the bottle and isn't likely to back in. There's a greater awareness of the need for solutions

22 like Livongo's digital health-management platform than ever before thanks to the pandemic. From

23 its beginning, Livongo has primarily focused on helping individuals manage diabetes. It was and

24 still is a winning strategy for the company. And the good news is that there's still an enormous

25 untapped diabetes market to target. As of March 31, 2020, Livongo had around 328,000 members

26 on its diabetes platform. That number will almost certainly be a good bit higher when the company
27 reports its Q2 results on Aug. 6. Even if Livongo's membership swells considerably, though, the

28 company will likely only be scratching the surface of the potential market. There are currently an


                                               - 14 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 15 of 35



 1 estimated 34 million people in the U.S. with diabetes, according to the American Diabetes

 2 Association. An additional 1.5 million people are diagnosed with diabetes each year. Livongo

 3 could double its current membership and still claim less than 2% of the addressable market.”

 4          53.    Moreover, the Company’s stock has exponentially risen since March, starting at

 5 $28.50 per share and reaching as high as $150.00 per share just before the news release of the

 6 Proposed Transaction. As such, the $130 per share proposed consideration is far from a premium

 7 afforded to Livongo shareholders to compensate them for the Company’s future success.

 8          54.    Additionally, Livongo’s future success is extremely likely, given the consistent

 9 positive financial results it has posted over the past several quarters. Obviously, the opportunity

10 to invest in such a company on the rise is a great coup for Teladoc, however it undercuts the

11 investment of Plaintiff and all other public stockholders.

12          55.    Finally, the Proposed Transaction represents a significant synergistic benefit to

13 Teladoc, which operates in the same industry as Livongo, has the ability transform the industry for

14 the future. Specifically, Defendant Tullman noted in the press release announcing the Proposed

15 Transaction, “This highly strategic combination will create the leader in consumer-centered virtual

16 care and provides a unique opportunity to further accelerate the growth of our data-driven member

17 platform and experience.”

18          56.    Furthermore, an August 8, 2020 Seeking Alpha article about the Proposed

19 Transaction notes, “Livongo doesn't only have the process, but it also gets the extra data from
20 blood tests and other tests from Teladoc, which can be implemented in the system. If a certain

21 person is hospitalized, Livongo's AI can see what preceded the hospitalization and later it could

22 suggest going to the hospital before an acute situation occurs. It could detect long-term trends,

23 revealing correlations that we hadn't seen before.”

24          57.    Clearly, while the deal will be beneficial to Teladoc it comes at great expense to

25 Plaintiff and other public stockholders of the Company.

26          58.    Moreover, post-closure, Livongo stockholders will see their voting power
27 significantly shrink as stockholders of Teladoc, with their ownership share in the surviving entity

28 being significantly smaller than their current holdings.


                                             - 15 -
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 16 of 35



 1          59.    It is clear from these statements and the facts set forth herein that this deal is

 2 designed to maximize benefits for Teladoc at the expense of Livongo stockholders, which clearly

 3 indicates that Livongo stockholders were not an overriding concern in the formation of the

 4 Proposed Transaction.

 5 Preclusive Deal Mechanisms

 6          60.    The Merger Agreement contains certain provisions that unduly benefit Teladoc by

 7 making an alternative transaction either prohibitively expensive or otherwise impossible.

 8 Significantly, the Merger Agreement contains a termination fee provision that is especially onerous

 9 and impermissible. Notably, in the event of termination, the merger agreement requires Livongo

10 to pay up to $562.8 million to Teladoc, if the Merger Agreement is terminated under certain

11 circumstances. Moreover, under one circumstance, Livongo must pay this termination fee even if

12 it consummates any competing Acquisition Proposal (as defined in the Merger Agreement) within

13 12 months following the termination of the Merger Agreement. The termination fee will make the

14 Company that much more expensive to acquire for potential purchasers. The termination fee in

15 combination with other preclusive deal protection devices will all but ensure that no competing

16 offer will be forthcoming.

17          61.    The Merger Agreement also contains a “[Livongo] Takeover Proposals” provision

18 that restricts Livongo from considering alternative acquisition proposals by, inter alia,

19 constraining Livongo’s ability to solicit or communicate with potential acquirers or consider their
20 proposals. Specifically, the provision prohibits the Company from directly or indirectly soliciting,

21 initiating, proposing or inducing any alternative proposal, but permits the Board to consider an

22 unsolicited bona fide “[Livongo] Takeover Proposal” if it constitutes or is reasonably calculated

23 to lead to a “[Livongo] Superior Proposal” as defined in the Merger Agreement.

24          62.    Moreover, the Agreement further reduces the possibility of a topping offer from an

25 unsolicited purchaser. Here, the Individual Defendants agreed to provide Teladoc information in

26 order to match any other offer, thus providing Teladoc access to the unsolicited bidder’s financial
27 information and giving Teladoc the ability to top the superior offer. Thus, a rival bidder is not

28 likely to emerge with the cards stacked so much in favor of Teladoc.


                                              - 16 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 17 of 35



 1          63.     These provisions, individually and collectively, materially and improperly impede

 2 the Board’s ability to fulfill its fiduciary duties with respect to fully and fairly investigating and

 3 pursuing other reasonable and more valuable proposals and alternatives in the best interests of the

 4 Company and its public stockholders.

 5          64.     In addition, the Merger Agreement does not include protections to ensure that the

 6 consideration payable to shareholders will remain within a range of reasonableness.              In a

 7 conventional transaction which contemplates stock of the acquiring company as a whole or part of

 8 the consideration offered in the Proposed Transaction, the parties often negotiate and implement a

 9 “floor” on the value of the consideration payable to shareholders, which establishes the lowest

10 possible price payable. Such transactions also often include a “collar,” which establishes

11 parameters that attempt to minimize the impact of stock price fluctuations on the value of the

12 consideration payable to shareholders. The Merger Agreement contains none of these protections.

13 Rather, the Merger Agreement contains a fixed exchange ratio of 0.5920 which means that Livongo

14 shareholders will receive 0.5920 shares of Teladoc common stock as a portion of the merger

15 consideration for each of their shares, regardless of Teladoc’s stock price at the close of the

16 transaction. Thus, the consideration payable to Livongo shareholders is not insulated from

17 fluctuations in Teladoc’s stock price, and shareholders are left in the precarious position of not

18 knowing whether the consideration payable to them will decline further.

19          65.     Finally, entities owning approximately 35% of Livongo’s outstanding stock have
20 entered into a voting agreement, locking up said shares in favor of the Proposed Transaction and

21 making the consummation of the merger all but a certainty.

22          66.     Accordingly, the Company’s true value is compromised by the consideration

23 offered in the Proposed Transaction.

24 Potential Conflicts of Interest

25          67.     The breakdown of the benefits of the deal indicate that Livongo insiders are the

26 primary beneficiaries of the Proposed Transaction, not the Company’s public stockholders. The
27 Board and the Company’s executive officers are conflicted because they will have secured unique

28


                                              - 17 -
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 18 of 35



 1 benefits for themselves from the Proposed Transaction not available to Plaintiff and the public

 2 stockholders of Livongo.

 3           68.       Notably, Company insiders, currently own large, illiquid portions of Company

 4 stock that will be exchanged for large cash pay days upon the consummation of the Proposed

 5 Transaction. Of significant note, Livongo company insiders currently own more than 28% of the

 6 Company’s outstanding common stock.

 7           69.       Notably the while the Registration indicates the amount of Livongo stock owned

 8 by such individuals, it does not provide an accounting of how much merger consideration that they

 9 will be afforded as a result of the consummation of the Proposed Transaction.

10                                                              Common            Common        Total        Percentage of
                                                                  Stock            Stock       Common          Shares of
11                                                             Beneficially      Acquirable     Stock          Common
                                                             Owned Directly or     Within     Beneficially      Stock
     Name of Beneficial Owner                                   Indirectly       60 Days(1)     Owned        Outstanding
12
     Directors and Named Executive Officers:
13   Glen E. Tullman

14   Held by Mr. Tullman as an individual                    848,547             3,634,091 4,482,638         4.28%
     Held by entities affiliated with 7Wire Ventures   (2)   3,511,147           —            3,511,147      3.48%
15
     Total                                                   4,359,694           3,634,091 7,993,785         7.64%
16   Zane Burke(3)                                           936,301             —            936,301        *

17   Jennifer Schneider                                      10,873              750,701      761,574        *
     Lee Shapiro
18
     Held by Mr. Shapiro as an individual                    1,128,636           —            1,128,636      1.12%
19   Held by entities affiliated with 7Wire Ventures(2)      3,511,147           —            3,511,147      3.48%
     Total                                                   4,639,783           —            4,639,783      4.59%
20
     Christopher Bischoff  (4)                               5,035               —            5,035          *
21   Karen L. Daniel                                         38,535              —            38,535         *
22   Sandra Fenwick                                          47,910              —            47,910         *
     Philip D. Green(5)                                      111,309             85,415       196,724        *
23
     Hemant Taneja                                           —                   —            —              *
24   Held by Mr. Taneja as an individual                     14,048              —            14,048         *

25   Held by entities affiliated with General Catalyst(6)    18,460,879          —            18,460,879 18.28%
     Total                                                   18,474,927          —            18,474,927 18.29%
26
     Current Directors and Executive Officers as a Group
     (10 persons)                                            25,164,977          4,916,364 30,081,341 28.40%
27

28


                                                     - 18 -
                                            CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 19 of 35



 1           70.        Furthermore, upon the consummation of the Proposed Transaction, each

 2 outstanding Company option, will be canceled and converted into the right to receive certain

 3 consideration according to the merger agreement, affording Company insiders disparate

 4 compensation from Plaintiff and other public Livongo stockholders as follows:

 5

 6                                                                                          Estimated
                                                                             Number of       Value of
 7                                    Number of Vested Estimated Value of     Unvested      Unvested    Estimated Total
                                       Livongo Stock   Vested Livongo Stock Livongo Stock Livongo Stock Value of Livongo
                                          Options            Options           Options       Options     Stock Options
 8   Name                                   (#)                 ($)              (#)            ($)            ($)

 9 Named Executive Officers
     Glen E. Tullman                  3,529,878        $431,751,778         660,327        $79,892,048 $511,643,826
10
     Zane Burke                       —                —                    —              —               —
11 Jennifer Schneider                 741,118          91,062,757           73,750         8,892,175       99,954,932

12 Lee Shapiro                        —                —                    —              —               —
     Other Executive Officers
13
     James Pursley                    431,782          52,908,086           93,647         11,364,073      64,272,159
14 Non-Employee Directors

15 Christopher Bischoff               —                —                    —              —               —
     Karen L. Daniel                  —                —                    —              —               —
16
     Sandra Fenwick                   —                —                    —              —               —
17 Philip D. Green(1)                 82,288           10,076,780           17,712         2,164,220       12,241,000

18 Hemant Taneja                      —                —                    —              —               —

19
             71.        In addition, upon the consummation of the Proposed Transaction, each outstanding
20
     Company restricted stock unit, will be canceled and converted into the right to receive certain
21
     consideration according to the merger agreement, affording Company insiders dispirate
22
     compensation from Plaintiff and other public Livongo stockholders as follows:
23
                                                         Number of Livongo Restricted Estimated Value of Livongo Restricted
24                                                               Stock Units                      Stock Units
     Name                                                            (#)                               ($)

25 Named Executive Officers

26 Glen E. Tullman                                       77,652                        $9,631,954
     Zane Burke                                          77,652                        9,631,954
27 Jennifer Schneider                                    197,304                       24,473,588
     Lee Shapiro                                         765,995                       95,014,020
28
     Other Executive Officers


                                                   - 19 -
                                          CLASS ACTION COMPLAINT
              Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 20 of 35



 1 James Pursley                                       21,537                       2,671,449
     Non-Employee Directors
 2
     Christopher Bischoff                              3,107                        385,392
 3 Karen L. Daniel                                     40,607                       5,036,892
     Sandra Fenwick                                    31,232                       3,874,017
 4
     Philip D. Green                                   31,232                       3,874,017
 5 Hemant Taneja                                       —                            —

 6
             72.       Moreover, certain employment agreements with certain Livongo executives, entitle
 7
     such executives to severance packages should their employment be terminated under certain
 8
     circumstances. These ‘golden parachute’ packages are significant, and will grant each director or
 9
     officer entitled to them millions of dollars, compensation not shared by Livongo common
10
     stockholders. Of specific note, Defendant Tullman is entitled to cash totaling more than $90
11
     million as a result of these golden parachute payments alone.
12
                                                                     Perquisites/
13                                           Cash          Equity     Benefits(4)   Tax Reimbursement(5)      Total
     Name                                    ($)(2)         ($)(3)       ($)                ($)                ($)
14
     Glen E. Tullman                      $1,115,625   $89,524,002 $6,321           $—                     $90,645,948
15 Zane Burke                             292,500      85,784,699    —              9,570,729              95,647,928
     Jennifer Schneider                   281,250      33,365,763    —              —                      33,647,013
16
     Lee Shapiro                          270,000      95,014,020    —              —                      95,284,020
17 James Pursley(1)                       150,000      14,035,522    —              —                      14,185,522
18
             73.       Finally, the Registration Statement indicates that Individual Defendants Bischoff,
19
     Daniel, Fenwick, Taneja, and Tullman will continue with the surviving entities as members of that
20
     entities Board of Directors, receiving further compensation not shared amongst public
21
     stockholders of Livongo.
22
             74.       Notably, despite these post closure employment benefits to at least five Individual
23
     Defendants, the Registration Statement fails to adequately disclose communications regarding
24
     post-transaction employment during the negotiation of the underlying transaction must be
25
     disclosed to stockholders. This information is necessary for stockholders to understand potential
26
     conflicts of interest of management and the Board, as that information provides illumination
27

28


                                                 - 20 -
                                        CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 21 of 35



 1 concerning motivations that would prevent fiduciaries from acting solely in the best interests of

 2 the Company’s stockholders.

 3          75.     Thus, while the Proposed Transaction is not in the best interests of Livongo

 4 stockholders, it will produce lucrative benefits for the Company’s officers and directors.

 5 The Materially Misleading and/or Incomplete Registration Statement

 6          76.     On September 3, 2020, the Livongo Board and Teladoc caused to be filed with the

 7 SEC a materially misleading and incomplete Registration Statement that, in violation their

 8 fiduciary duties, failed to provide the Company’s stockholders with material information and/or

 9 provides them with materially misleading information critical to the total mix of information

10 available to the Company’s stockholders concerning the financial and procedural fairness of the

11 Proposed Transaction.

12          Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

13          to the Proposed Transaction

14          77.     Specifically, the Registration fails to provide material information concerning the

15 process conducted by the Company and the events leading up to the Proposed Transaction. In

16 particular, the Registration Statement fails to disclose:

17                  a. The Registration Statement fails to provide adequate reasoning as to why

18                     neither the Livongo Board nor Morgan Stanley on its behalf conducted any sort

19                     of market check at all in an attempt to gauge market interest and/or in an attempt
20                     to solicit a better price for Livongo stockholders;

21                  b. The Registration Statement fails to provide the reasoning as to why the Livongo

22                     Board allowed the merger consideration to be composed partially of a fixed

23                     exchange ratio with no collar to protect the Company’s public stockholders

24                     from fluctuations in Teladoc’s price;

25                  c. The Registration Statement indicates that Livongo may also pay Morgan

26                     Stanley an additional discretionary fee of up to approximately $11 million
27                     contingent upon, and subject to, the consummation of the merger; however, it

28                     provides no guidance on the circumstances under which the decision to expend


                                              - 21 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 22 of 35



 1                     these additional funds will be made, particularly given the more than $100

 2                     million that will be paid to Morgan Stanley; and

 3                 d. Communications       regarding   post-transaction   employment      during   the

 4                     negotiation of the underlying transaction must be disclosed to stockholders.

 5                     This information is necessary for stockholders to understand potential conflicts

 6                     of interest of management and the Board, as that information provides

 7                     illumination concerning motivations that would prevent fiduciaries from acting

 8                     solely in the best interests of the Company’s stockholders.

 9          Omissions and/or Materially Misrepresentations Concerning Livongo’s Financial

10          Projections

11          78.    The Registration Statement fails to provide material information concerning

12 financial projections provided by Livongo management and/or Teladoc Management and relied

13 upon by Morgan Stanley and Lazard in their analyses. The Registration Statement discloses

14 management-prepared financial projections for the Company which are materially misleading.

15 The Registration Statement indicates that in connection with the rendering of Morgan Stanley’s

16 fairness opinion, Morgan Stanley reviewed, “certain financial projections prepared by the

17 managements of Livongo and Teladoc, respectively, which are collectively referred to as financial

18 projections.” Moreover, the Registration Statement indicates that in connection with the rendering

19 of Lazard’s fairness opinion, Lazard reviewed, “various financial forecasts and other data provided
20 to Lazard by Livongo relating to the business of Livongo and adjustments thereto provided by

21 Teladoc”.

22          79.    Accordingly, the Registration Statement should have, but fails to provide, certain

23 information in the projections that Livongo management provided to the Board, Morgan Stanley,

24 and Lazard. Courts have uniformly stated that “projections … are probably among the most

25 highly-prized disclosures by investors. Investors can come up with their own estimates of discount

26 rates or [] market multiples. What they cannot hope to do is replicate management’s inside view
27 of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203

28 (Del. Ch. 2007)


                                             - 22 -
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 23 of 35



 1          80.     With respect to the “Financial Projections for Livongo – Plan A” and “Financial

 2 Projections for Livongo – Plan B” the Registration Statement fails to provide material information

 3 concerning the financial projections prepared by Livongo management.               Specifically, the

 4 Registration Statement fails to disclose material line items for the following:

 5                  a. Adjusted EBITDA, included the material line items of net earnings before

 6                     interest, income taxes, depreciation and amortization, excludes stock-based

 7                     compensation expense and related payroll taxes, amortization of intangibles,

 8                     and acquisition-related expenses;

 9                  b. Unlevered Free Cash Flow, included the material line items of stock-based

10                     compensation expense, taxes, capital expenditures, capitalized software

11                     expenses, and adjusted for changes in net working capital.

12          81.     With respect to the “Teladoc Management-Adjusted Livongo Projections” the

13 Registration Statement fails to provide material information concerning the financial projections

14 prepared by Livongo management and adjusted by Teladoc Management. Specifically, the

15 Registration Statement fails to disclose material line items for the following:

16                  a. Non-GAAP Gross Profit, including the material line items of gross profit,

17                     stock-based compensation expense, amortization of intangible assets, and

18                     employer payroll taxes on stock-based compensation; and

19                  b. Adjusted EBITDA, including the material line items of net loss, depreciation
20                     and amortization, amortization of intangible assets, stock-based compensation

21                     expense, employer payroll taxes on stock-based compensation, acquisition-

22                     related expenses, change in fair value of contingent consideration, other

23                     income, net, and, provision for (benefit from) income taxes.

24          82.     The Registration Statement also provides non-GAAP financial metrics, including

25 Adjusted EBITDA, Unlevered Free Cash Flow, and Non-GAAP Gross Profit, but fails to disclose

26 a reconciliation of all non-GAAP to GAAP metrics.
27

28


                                              - 23 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 24 of 35



 1          83.    Finally, it is clear that Morgan Stanley utilized an additional set of projections for

 2 Livongo, the “Livongo Street Case,” which should have been disclosed in the Registration

 3 Statement.

 4          84.    This information is necessary to provide Company stockholders a complete and

 5 accurate picture of the sales process and its fairness. Without this information, stockholders were

 6 not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

 7 and cannot fairly assess the process.

 8          85.    Without accurate projection data presented in the Registration Statement, Plaintiff

 9 and other stockholders of Livongo are unable to properly evaluate the Company’s true worth, the

10 accuracy of Morgan Stanley and Lazard’s financial analyses, or make an informed decision

11 whether to vote their Company stock in favor of the Proposed Transaction. As such, the Board

12 has breached their fiduciary duties by failing to include such information in the Registration

13 Statement.

14          Omissions and/or Materially Misrepresentations Concerning Teladoc’s Financial

15          Projections

16          86.    The Registration Statement fails to provide material information concerning

17 financial projections provided by Teladoc management and relied upon by Morgan Stanley and

18 Lazard in their analyses. The Registration Statement discloses management-prepared financial

19 projections for the Company which are materially misleading.            The Registration Statement
20 indicates that in connection with the rendering of Morgan Stanley’s fairness opinion, Morgan

21 Stanley reviewed, “certain financial projections prepared by the managements of Livongo and

22 Teladoc, respectively, which are collectively referred to as financial projections.” Moreover, the

23 Registration Statement indicates that in connection with the rendering of Lazard’s fairness opinion,

24 Lazard reviewed, “various financial forecasts and other data provided to Lazard by Teladoc

25 relating to the business of Teladoc, including financial projections prepared by Teladoc’s

26 management identified as “Case 1” and “Case 2”, respectively”.
27          87.    With respect to the “Teladoc Financial Projections” the Registration Statement fails

28 to provide material information concerning the financial projections prepared by Teladoc


                                              - 24 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 25 of 35



 1 management. Specifically, the Registration Statement fails to disclose material line items for the

 2 following:

 3                 a. Adjusted Gross Profit, including the material line items of, cost of revenue

 4                     (exclusive of depreciation and amortization shown separately);

 5                 b. Unlevered Free Cash Flow; and

 6                 c. Adjusted EBITDA, including the material line items of net loss, depreciation

 7                     and amortization, amortization of intangible assets, stock-based compensation

 8                     expense, employer payroll taxes on stock-based compensation, acquisition-

 9                     related expenses, change in fair value of contingent consideration, other

10                     income, net, and, provision for (benefit from) income taxes

11          88.    In addition, the Registration Statement fails to indicate if these projections are the

12 “Case 2” of the Teladoc Financial Projections, or some other set of projections.

13          89.    With respect to the “Case 1 Forecasts of Teladoc” as calculated by Morgan Stanley

14 and approved by Livongo, the Registration Statement fails to provide material information

15 concerning the financial projections prepared by Teladoc management.                Specifically, the

16 Registration Statement fails to disclose material line items for the following:

17                 a. Adjusted EBITDA, including the material line items of, net loss, interest, taxes,

18                     depreciation, amortization, stock-based compensation, gain on sale and

19                     acquisition and integration related costs; and
20                 b. Unlevered Free Cash Flow, including the material line items of, stock-based

21                     compensation expense, taxes, capital expenditures, capitalized software

22                     expenses, and adjusted for changes in net working capital.

23          90.    The Registration Statement also provides non-GAAP financial metrics, including

24 Adjusted Gross Profit, Adjusted EBTIDA, and Unlevered Free Cash Flow, but fails to disclose a

25 reconciliation of all non-GAAP to GAAP metrics.

26          91.    This information is necessary to provide Company stockholders a complete and
27 accurate picture of the sales process and its fairness. Without this information, stockholders were

28


                                              - 25 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 26 of 35



 1 not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

 2 and cannot fairly assess the process.

 3          92.    Without accurate projection data presented in the Registration Statement, Plaintiff

 4 and other stockholders of Livongo are unable to properly evaluate Teladoc’s true worth, which is

 5 highly relevant as the merger consideration is composed in part of Teladoc stock. Furthermore,

 6 without such accurate projection data, Livongo stockholders are also unable to adequately evaluate

 7 the accuracy of Morgan Stanley and Lazard’s financial analyses, or make an informed decision

 8 whether to vote their Company stock in favor of the Proposed Transaction. As such, the Board

 9 has breached their fiduciary duties by failing to include such information in the Registration

10 Statement.

11          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

12          Morgan Stanley

13          93.    In the Registration Statement, Morgan Stanley describes its fairness opinion and

14 the various valuation analyses performed to render such opinion. However, the descriptions fail

15 to include necessary underlying data, support for conclusions, or the existence of, or basis for,

16 underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

17 valuations or evaluate the fairness opinions.

18          94.    With respect to the Livongo Discounted Equity Value Analysis, the Registration

19 Statement fails to disclose the following:
20                 a. The discounted equity value per share of Livongo common stock; and

21                 b. The specific and assumptions used to calculate the discount rate of 9.4%,

22                     including Livongo’s assumed cost of equity.

23          95.    With respect to the Teladoc Discounted Equity Value Analysis, the Registration

24 Statement fails to disclose the following:

25                 a. The discounted equity value per share of Teladoc common stock; and

26                 b. The specific and assumptions used to calculate the discount rate of 7.5%,
27                     including Teladoc’s assumed cost of equity

28


                                              - 26 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 27 of 35



 1          96.    With respect to the Livongo Discounted Cash Flow Analysis, the Registration

 2 Statement fails to disclose the following:

 3                 a. The estimates for Livongo’s net operating loss and tax credit carryforwards in

 4                      each of the projection sets used;

 5                 b. The specific inputs and assumptions used to calculate the perpetual growth rate

 6                      range of 2.5% to 3.5% applied;

 7                 c. The specific inputs and assumptions used to calculate the discount rate range of

 8                      8.3% to 10.2% applied;

 9                 d. Livongo’s weighted average cost of capital; and

10                 e. Livongo’s net debt.

11          97.    With respect to the Teladoc Discounted Cash Flow Analysis, the Registration

12 Statement fails to disclose the following:

13                 a. The estimates for Teladoc’s net operating loss and tax credit carryforwards in

14                      each of the projection sets used;

15                 b. The specific inputs and assumptions used to calculate the perpetual growth rate

16                      range of 2.5% to 3.5% applied;

17                 c. The specific inputs and assumptions used to calculate the discount rate range of

18                      7.3% to 8.2% applied;

19                 d. Teladoc’s weighted average cost of capital; and
20                 e. Teladoc’s net debt.

21          98.    With respect to the Precedent Transaction Analysis, the Registration Statement

22 fails to disclose the following:

23                 a. The specific date on which each selected precedent transaction closed;

24                 b. The value of each selected precedent transaction; and

25                 c. The individual multiples and metrics for each transaction.

26          99.    With respect to the Analyst Price Targets Analysis, the Registration Statement fails
27                 to disclose the following:

28                 a.   The individual price targets observed; and


                                               - 27 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 28 of 35



 1                   b. The sources for same.

 2          100.     These disclosures are critical for stockholders to be able to make an informed

 3 decision on whether to vote their shares in favor of the Proposed Transaction.

 4          101.     Without the omitted information identified above, Livongo’s public stockholders

 5 are missing critical information necessary to evaluate whether the proposed consideration truly

 6 maximizes stockholder value and serves their interests. Moreover, without the key financial

 7 information and related disclosures, Livongo’s public stockholders cannot gauge the reliability of

 8 the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

 9 interests. As such, the Board has breached their fiduciary duties by failing to include such

10 information in the Registration Statement.

11          Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

12          Lazard

13          102.     In the Registration Statement, Lazard describes its fairness opinion and the various

14 valuation analyses performed to render such opinion. However, the descriptions fail to include

15 necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

16 assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

17 or evaluate the fairness opinions.

18          103.     With respect to the Teladoc Discounted Cash Flow Analysis, the Registration

19 Statement fails to disclose the following:
20                   a. The estimated present value (as of June 20, 2020) of the stand-alone, unlevered

21                      after-tax free cash flows of Teladoc for the time period of December 31, 2020

22                      through December 31, 2029.

23                   b. The specific inputs and assumptions used to calculate the perpetuity growth rate

24                      range of 3.5% to 4.5% applied;

25                   c. The specific inputs and assumptions used to calculate the discount rate range of

26                      8.0% to 9.0% applied;
27                   d. Teladoc’s weighted average cost of capital; and

28


                                               - 28 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 29 of 35



 1                 e. Teladoc’s net present value of tax savings from usage of net operating loss

 2                     usage.

 3          104.   With respect to the Teladoc Selected Public Companies Analysis, the Registration

 4 Statement fails to disclose the following:

 5                 a. The specific metrics for each selected company.

 6          105.   With respect to the Livongo Discounted Cash Flow Analysis, the Registration

 7 Statement fails to disclose the following:

 8                 a. The specific inputs and assumptions used to calculate the perpetuity growth rate

 9                     range of 3.5% to 4.5% applied;

10                 b. The specific inputs and assumptions used to calculate the discount rate range of

11                     8.0% to 9.0% applied;

12                 c. Livongo’s weighted average cost of capital; and

13                 d. Livongo’s net present value of tax savings from usage of net operating loss

14                     usage.

15          106.   With respect to the Livongo Selected Public Companies Analysis, the Registration

16 Statement fails to disclose the following:

17                 a. The specific metrics for each selected company.

18          107.   These disclosures are critical for stockholders to be able to make an informed

19 decision on whether to vote their shares in favor of the Proposed Transaction.
20          108.   Without the omitted information identified above, Livongo’s public stockholders

21 are missing critical information necessary to evaluate whether the proposed consideration truly

22 maximizes stockholder value and serves their interests. Moreover, without the key financial

23 information and related disclosures, Livongo’s public stockholders cannot gauge the reliability of

24 the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

25 interests. As such, the Board has breached their fiduciary duties by failing to include such

26 information in the Registration Statement.
27

28


                                             - 29 -
                                    CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 30 of 35



 1                                            FIRST COUNT
 2                                Claim for Breach of Fiduciary Duties
 3                                (Against the Individual Defendants)
 4          109.   Plaintiff repeats all previous allegations as if set forth in full herein.

 5          110.   The Individual Defendants have violated their fiduciary duties of care, loyalty and

 6 good faith owed to Plaintiff and the Company’s public stockholders.

 7          111.   By the acts, transactions and courses of conduct alleged herein, Defendants,

 8 individually and acting as a part of a common plan, are attempting to unfairly deprive Plaintiff and

 9 other members of the Class of the true value of their investment in Livongo.

10          112.   As demonstrated by the allegations above, the Individual Defendants failed to

11 exercise the care required, and breached their duties of loyalty and good faith owed to the

12 stockholders of Livongo by entering into the Proposed Transaction through a flawed and unfair

13 process and failing to take steps to maximize the value of Livongo to its public stockholders.

14          113.   Indeed, Defendants have accepted an offer to sell Livongo at a price that fails to

15 reflect the true value of the Company, thus depriving stockholders of the reasonable, fair and

16 adequate value of their shares.

17          114.   Moreover, the Individual Defendants breached their duty of due care and candor by

18 failing to disclose to Plaintiff and the Class all material information necessary for them to make

19 an informed vote on whether to approve the Merger.
20          115.   The Individual Defendants dominate and control the business and corporate affairs

21 of Livongo, and are in possession of private corporate information concerning Livongo’s assets,

22 business and future prospects. Thus, there exists an imbalance and disparity of knowledge and

23 economic power between them and the public stockholders of Livongo which makes it inherently

24 unfair for them to benefit their own interests to the exclusion of maximizing stockholder value.

25          116.   By reason of the foregoing acts, practices and course of conduct, the Individual

26 Defendants have failed to exercise due care and diligence in the exercise of their fiduciary
27 obligations toward Plaintiff and the other members of the Class.

28


                                              - 30 -
                                     CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 31 of 35



 1           117.   As a result of the actions of the Individual Defendants, Plaintiff and the Class will

 2 suffer irreparable injury in that they have not and will not receive their fair portion of the value of

 3 Livongo’s assets and have been and will be prevented from obtaining a fair price for their common

 4 stock.

 5           118.   Unless the Individual Defendants are enjoined by the Court, they will continue to

 6 breach their fiduciary duties owed to Plaintiff and the members of the Class, all to the irreparable

 7 harm of the Class.

 8           119.   Plaintiff and the members of the Class have no adequate remedy at law. Only

 9 through the exercise of this Court’s equitable powers can Plaintiff and the Class be fully protected

10 from the immediate and irreparable injury which Defendants’ actions threaten to inflict.

11                                           SECOND COUNT
12                   Aiding and Abetting the Board’s Breaches of Fiduciary Duty
13                            (Against Livongo, Teladoc, and Merger Sub)
14           120.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

15 herein.

16           121.   Defendants Livongo, Teladoc, and Merger Sub all knowingly assisted the

17 Individual Defendants’ breaches of fiduciary duty in connection with the Proposed Transaction,

18 which, without such aid, would not have occurred.

19           122.   As a result of this conduct, Plaintiff and the other members of the Class have been
20 and will be damaged in that they have been and will be prevented from obtaining a fair price for

21 their shares.

22           123.   Plaintiff and the members of the Class have no adequate remedy at law.

23                                             THIRD COUNT
24                           Violations of Section 14(a) of the Exchange Act
25                                        (Against All Defendants)
26           124.   Plaintiff repeats all previous allegations as if set forth in full herein.

27           125.   Defendants have disseminated the Registration Statement with the intention of
28
     soliciting stockholders to vote their shares in favor of the Proposed Transaction.

                                               - 31 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 32 of 35



 1          126.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

 2 with the Proposed Transaction. Specifically, Section 14(a) provides that:

 3
            It shall be unlawful for any person, by the use of the mails or by any means or
 4
            instrumentality of interstate commerce or of any facility of a national securities
 5
            exchange or otherwise, in contravention of such rules and regulations as the [SEC]
 6
            may prescribe as necessary or appropriate in the public interest or for the protection
 7

 8          of investors, to solicit or to permit the use of his name to solicit any proxy or consent

 9          or authorization in respect of any security (other than an exempted security)
10          registered pursuant to section 78l of this title.
11
            127.    As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:
12
            No solicitation subject to this regulation shall be made by means of any proxy
13
            statement, form of proxy, notice of meeting or other communication, written or
14

15          oral, containing any statement which, at the time and in the light of the

16          circumstances under which it is made, is false or misleading with respect to any

17          material fact, or which omits to state any material fact necessary in order to make
18          the statements therein not false or misleading or necessary to correct any statement
19
            in any earlier communication with respect to the solicitation of a proxy for the same
20
            meeting or subject matter which has become false or misleading.
21
            128.    The Registration Statement was prepared in violation of Section 14(a) because it
22

23 is materially misleading in numerous respects and omits material facts, including those set forth

24 above. Moreover, in the exercise of reasonable care, Defendants knew or should have known that

25 the Registration Statement is materially misleading and omits material facts that are necessary to

26
     render them non-misleading.
27
            129.    The Individual Defendants had actual knowledge or should have known of the
28
     misrepresentations and omissions of material facts set forth herein.

                                               - 32 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 33 of 35



 1          130.    The Individual Defendants were at least negligent in filing a Registration Statement

 2 that was materially misleading and/or omitted material facts necessary to make the Registration

 3
     Statement not misleading.
 4
            131.    The misrepresentations and omissions in the Registration Statement are material to
 5
     Plaintiff and the Class, and Plaintiff and the Class will be deprived of its entitlement to decide
 6
     whether to vote its shares in favor of the Proposed Transaction on the basis of complete information
 7
     if such misrepresentations and omissions are not corrected prior to the stockholder vote regarding
 8
     the Proposed Transaction.
 9
                                             FOURTH COUNT
10
                             Violations of Section 20(a) of the Exchange Act
11
                                    (Against all Individual Defendants)
12
            132.    Plaintiff repeats all previous allegations as if set forth in full herein.
13
            133.    The Individual Defendants were privy to non-public information concerning the
14
     Company and its business and operations via access to internal corporate documents, conversations
15

16 and connections with other corporate officers and employees, attendance at management and

17 Board meetings and committees thereof and via reports and other information provided to them in

18 connection therewith. Because of their possession of such information, the Individual Defendants

19
     knew or should have known that the Registration Statement was materially misleading to the
20
     Company stockholders.
21
            134.    The Individual Defendants were involved in drafting, producing, reviewing and/or
22

23 disseminating the materially false and misleading statements complained of herein. The Individual

24 Defendants were aware or should have been aware that materially false and misleading statements

25 were being issued by the Company in the Registration Statement and nevertheless approved,

26 ratified and/or failed to correct those statements, in violation of federal securities laws. The
27
     Individual Defendants were able to, and did, control the contents of the Registration Statement.
28
     The Individual Defendants were provided with copies of, reviewed and approved, and/or signed

                                               - 33 -
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 34 of 35



 1 the Registration Statement before its issuance and had the ability or opportunity to prevent its

 2 issuance or to cause it to be corrected.

 3
            135.    The Individual Defendants also were able to, and did, directly or indirectly, control
 4
     the conduct of Livongo’s business, the information contained in its filings with the SEC, and its
 5
     public statements. Because of their positions and access to material non-public information
 6
     available to them but not the public, the Individual Defendants knew or should have known that
 7

 8 the misrepresentations specified herein had not been properly disclosed to and were being

 9 concealed from the Company’s stockholders and that the Registration Statement was misleading.

10 As a result, the Individual Defendants are responsible for the accuracy of the Registration

11
     Statement and are therefore responsible and liable for the misrepresentations contained herein.
12
            136.    The Individual Defendants acted as controlling persons of Livongo within the
13
     meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the
14
     Individual Defendants had the power and authority to cause Livongo to engage in the wrongful
15
     conduct complained of herein. The Individual Defendants controlled Livongo and all of its
16
     employees. As alleged above, Livongo is a primary violator of Section 14 of the Exchange Act
17
     and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant to
18
     section 20(a) of the Exchange Act.
19
            WHEREFORE, Plaintiff demands injunctive relief, in its favor and in favor of the Class,
20
     and against the Defendants, as follows:
21
            A.      Ordering that this action may be maintained as a class action and certifying Plaintiff
22
            as the Class representatives and Plaintiff’s counsel as Class counsel;
23

24          B.      Enjoining the Proposed Transaction;

25          C.      In the event Defendants consummate the Proposed Transaction, rescinding it and

26          setting it aside or awarding rescissory damages to Plaintiff and the Class;
27          D.      Declaring and decreeing that the Merger Agreement was agreed to in breach of the
28
            fiduciary duties of the Individual Defendants and is therefore unlawful and unenforceable;

                                              - 34 -
                                     CLASS ACTION COMPLAINT
Case 3:20-cv-06406-MMC Document 1 Filed 09/11/20 Page 35 of 35
